DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-22 are presented for the examination. 
  
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 12-17 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to apparatus claims, but appearing to be comprised of software alone without claiming associated computer hardware required for execution. For example, claim 12 is  “apparatus claim ” which define “ A management node” in the preamble and the body of the claim recites “  an adapter ". An  adapter appears to be software modules. Therefore, claim 12 is  non-statutory because it recites claim that comprise software module. 
                                               Double Patenting 
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. Claims 1-17  are  provisionally rejected on the ground of nonstatutory double patenting as being  anticipated over claims  1-26  of  copending application number: 17001742 .  

5.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-26 of copending application number: 17001742  contain(s) every element of claim(s) 1- of the instant application and thus anticipate the claim(s) of the instant application. 
Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 
                                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over  NAIDU( WO 2018069811 A1)  in view of Mantin( US 10917401 B1).  

As to claim 1, Naidu teaches retrieving resource definition data corresponding to an endpoint( The parser may be operable to identify one or more API endpoint addresses or aliases in the query and generate a corresponding API call, wherein each alias corresponds to an address of one of the API endpoints, para[14], ln 1-5/ The parser may be operable to transform the query into a data structure, preferably a parse tree or abstract syntax tree, and identify the aliases from the data structure, preferably by traversing the data structure. The parser may be operable to identify the aliases using one or more regular expressions. The parser may be operable to identify one or more columns associated with each API endpoint address or alias in the query, para[14], ln 10-25), 
wherein the resource definition data comprises resource type information(  each alias that is discovered in the query, the parser 1 10 adds the corresponding API call to a list. In one example, the parser 1 10 also identifies the columns referred to in the query of each notional database table referred to by an alias. For example, the parser 1 10 identifies the columns "Id", "Name", "Description" "Category" and "Balance" as columns of the table alias "Accounts" in the query shown in FIG. 3, para[60], ln 1-20); 
obtaining an API response from the endpoint by querying the endpoint using an application program interface (API) call(  a parser operable to generate a plurality of application programming interface, API, calls to one or more API endpoints of the one or more server computers from a query; an API call executor operable to execute the API calls and receive the results, para[11]) ; 
parsing the API response obtained from the endpoint( the API call executor may be operable to parse the results, preferably to extract the attribute-value pairs, and store the extracted results in the call result storage, para[0018], ln 3-10).
Naidu does not teach  populating a resource model corresponding to the resource definition data using the parsed API response, wherein the resource model comprises resource information and associated metric information corresponding to a resource type in the resource type information, determining a resource and/or metric data associated with the resource using the populated resource model, wherein the resource is associated with an application being executed in the endpoint. However, Mantin teaches populating a resource model corresponding to the resource definition data using the parsed API response, wherein the resource model comprises resource information and associated metric information corresponding to a resource type in the resource type information, determining a resource and/or metric data associated with the resource using the populated resource model, wherein the resource is associated with an application being executed in the endpoint(  sends corresponding API responses to the API clients 110. At operation ‘3’, the application layer proxy 120 intercepts and gathers API responses per API endpoint. At operation ‘4’, the API endpoint profiler component 140 generates a profile for each API endpoint (API endpoint profiles 145) based on analyzing the API responses from that endpoint (e.g., using the techniques described above), col 9, ln 10-1/ FIG. 2 is a diagram illustrating the inputs and outputs of the API endpoint profiler component, according to some embodiments. As shown in the diagram, the API endpoint profiler component 140 receives as input API responses 210 from an API endpoint. For example, as shown in the diagram, the API responses 210 include at least three API responses, including “{‘Employee ID’: 1, “Name”: ‘Itsik’, ‘Mail’: ‘itsik.mantin@imperva.com’},” “{‘Employee ID’: 2, ‘Name’: ‘Avidan’, ‘Mail’: ‘avidan.reich@imperva.com’},” and “{‘Employee ID’: 3, ‘Name’: ‘Nadav’, ‘Mail’: ‘naday.avital@imperva.com’}.” In one embodiment, the API endpoint profiler component 140 also receives as input an API descriptor 220. In one embodiment, the API descriptor 220 is a Swagger file. The API endpoint profiler component 140 generates as output an API endpoint profile 145. The API endpoint profile 145 indicates the expected structure of the API responses from the endpoint and the expected data types associated with the data fields in the API responses from the endpoint. For example, the API endpoint profile 145 may indicate that the expected structure of the API responses from the endpoint is three key-value pairs with keys “Employee ID”, “Name”, and “Mail”. Also, the API profile may indicate that the expected data type associated with the “Employee ID” data field is a serial number type, the expected data type associated with the “Name” data field is a name type, and the expected data type associated with the “Mail” data field is an email address type, col 10, ln 30-57/ The profile of an endpoint may be used to determine the data types of data values included in subsequent API responses from the endpoint, col 4, ln 1-5/ analyzing the response to create the API profile is the final   API response model which include data type associated with api endpoint ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Naidu with Mantin to incorporate the feature of populating a resource model corresponding to the resource definition data using the parsed API response, wherein the resource model comprises resource information and associated metric information corresponding to a resource type in the resource type information, determining a resource and/or metric data associated with the resource using the populated resource model, wherein the resource is associated with an application being executed in the endpoint because this provides additional visibility/insight into the traffic sent via the API and thus allow for better detection of undesired, unexpected, and/or suspicious data leakage via the API.
As to claim 9, Naidu teaches the resource definition data comprises an API call address to make the API call to the endpoint( para[14], ln 1-5).  
As to claim 10, Naidu teaches  the resource definition data comprises a reference to an API call address that is located in an external source, wherein the API call address is used to make the API call to the endpoint( para[14], ln1-20).
As to claim 11, Naidu teaches  the endpoint comprises a collection of servers and applications that work together at a production phase, the applications being accessible to one or more users( para[71] to para[72]) . 

7.	Claims 2, 3, 6, 7, 8, 12, 13, 14, 16, 17, 18, 19, 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over  NAIDU( WO 2018069811 A1)  in view of Mantin( US 10917401 B1) and further in view of Banerjee (US 9230022 B1).   

As to claim 2, Naidu and Mantin do not teach presenting the determined resource and/or the metric data associated with the resource on a graphical user interface. However, Banerjee teaches  presenting the determined resource and/or the metric data associated with the resource on a graphical user interface( FIG. 4, shown is a non-limiting example of a user interface 141 (FIG. 1) representing an encoded result set 137 (FIG. 1) in response to a request 138 (FIG. 1). The displayed result set 137 is in response to the result set definition 131 (FIG. 1) created using the user interface 141 embodied in item 300 (FIG. 3), col 7, ln 25-45).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Naidu and Mantin with Banerjee to incorporate the feature of  presenting the determined resource and/or the metric data associated with the resource on a graphical user interface because this increases the complexity in constructing calls, and increases network traffic by handling the many requests and responses.
As to claim 3,  Mantin teaches  populating a relationship model corresponding to the resource definition data using the parsed API response, wherein the relationship model corresponds to the resource type; determining a relationship of the resource with another resource using the populated relationship model( col 10, ln 63-67 to col 11, ln 1-20) and  Banerjee  teaches presenting the relationship on a graphical user interface( col 6, ln 60-65 to col 7, ln 1-5/ col 7, ln 25-40/ Fig. 3/ 4) for the same reason as to claims 1 and 2 above . 
As to claim 6,  Banerjee teaches  populating the resource model corresponding to the resource definition data comprises:populating the resource information of the resource model in the resource definition data with the parsed API response; and applying transformation rules defined in the resource definition data to the parsed API response and/or the populated resource information to populate the metric information of the resource model( col 5, ln 10-30) for the same reason as to claim 2 above  .  
As to claim 7, Mantin teaches validating values in the parsed API response; and populating the resource model in the resource definition data using the parsed API response upon a successful validation( col 12, ln 15-42) for the same reason as to claim 1 above .  
As to claim 8, Banerjee teaches  the resource definition data is included in a computer readable data structure, and wherein the computer readable data structure is formatted in accordance with one or more of JavaScript object notation (JSON), extensible markup language (XML), a binary file, a database file, YAML ain't markup language (YAML), and/or a proprietary encoding scheme( col 3, ln 52-65) for the same reason as to claim 2 above .
As to claim 12, it is rejected for the same reason as to claim 1 above. In additional,  Naidu teaches an adapter to communicate with an endpoint ( The API call executor 120 is configured to execute the calls to each of the API endpoints 212 specified in the list and retrieve the results, para[61], ln 1-5) and Banerjee teaches the adapter comprising:a resource transformer to:retrieve resource definition data(  the result customization application 117 performs transformations on the response data 134 to generate the result set 137 (FIG. 1) conforming to the schema defined in the result set definition 131. The transformations to be performed may be defined in the result set definition 131, the request 138, or another source. The transformations may also be generated by interpreting a schema associated with the result set definition 131 to determine the appropriate transformations. Other approaches may also be used to determine the requisite transformations, col 6, ln 45-55) for the same reason as to claim 2 above.
As to claim 13, Banerjee teaches present the plurality of resources and/or the metric data associated with the plurality of resources on a graphical user interface(col 7, ln 25-45) , wherein the resources are associated with one or more applications being executed in the endpoint( col 4, ln 5-12) for the same reason as to claim 2 above. 
As to claim 14, Mantin teaches  populate a relationship model corresponding to the resource definition data using the parsed API responses, wherein the relationship model corresponds to the resource type, determine a relationship between the plurality of resources using the populated relationship model( col 10, ln 63-67 to col 11, ln 1-20) ; Banerjee  teaches generate a resource topology corresponding to the endpoint using the determined relationship between the plurality of resources; and present the generated resource topology on a graphical user interface(col 6, ln 60-65 to col 7, ln 1-5/ col 7, ln 25-40/ Fig. 3/ 4) for the same reason as to claims 1 and 2 above.
As to claim 16, it is rejected for the same reason as to claim 6 above.
As to claim 17, Mantin teaches  the endpoint comprises one of a physical computing environment, a cloud computing, and a virtual computing environment( col 3, ln 17-30) and  Banerjee  teaches environment ( col 2, ln 5-14)  for the same reason as to claims 1, 2 above.  
As to claim 18, it is rejected for the same reason s to claim 12 above. In additional, Banerjee teaches retrieve resource definition data corresponding to an endpoint from an adapter of the computing device( The result customization application 117 is executed to facilitate access to data in a form as specified by a result definition 131. The result customization application 117 parses the result set definition to generate the appropriate application program interface 124 calls. The result customization application 117 also generates the appropriate transformations to be performed on the returned response data 134 to create the result set 137. Creating the result set 137 may be performed in response to a request 138 sent by a client 104, col 2,ln 60-67 to col 3, ln 1-2),  store the populated resource model in a memory( stored in the memory 504 may be a data store 111 (FIG. 1) /The result set 137 may also be stored in the data store 111 for later retrieval by a client 104, col 5, ln 35-39)  for the same reason as to claim 2 above. 
As to claim 19, Mantin teaches determine a resource and/or metric data using the populated resource model in the memory, wherein the resource is associated with an application being executed in the endpoint (col 4, ln 1-5) for the same reason as to claim 1 above.
As to claim 20, Banerjee teaches instructions to populate the resource model comprise instructions to:convert the parsed API response in a form of the resource model defined in the resource definition data( col 6, ln 35-40) for the same reason as to claim 2 above . 
As to claims 21-22, they are rejected for the same reasons as to claims 9-10. 
 

8.	Claims 4, 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  NAIDU( WO 2018069811 A1)  in view of Mantin( US 10917401 B1) and further in view of Allen(US 9015730 B1). 

As to claim 4,  Naidu and Mantin  do not teach obtaining the API response comprises:generating a thread corresponding to the resource type; and executing the thread to:query the endpoint by making the API call; and obtain the API response in response to the query. However, Allen teaches obtaining the API response comprises:generating a thread corresponding to the resource type; and executing the thread to:query the endpoint by making the API call; and obtain the API response in response to the query( The client device then sends the unstructured NL query to the service provider's central API endpoint. The service provider system, using an embodiment of the present invention, parses the unstructured query according to natural language processing to extract the query's components, maps the components to its own structured API elements, executes the API call with the populated elements, finally returning an appropriate response, col 6, ln 25-35/ urning now to FIG. 1, such a process is illustrated: Step 101. A client device user wants to access a resource (e.g. status updates, new messages, latest news feed entries, etc.) at an endpoint service. Step 102. The client device user (or a process running on the client device) composes an unstructured query in natural language describing desired resource. The client device user may construct query however he, she (or it in the case of a program being the client user) desires, without regard to API standards, syntax or structure. Step 103. The client device sends the unstructured query to an Natural Language Query/API (NLQ/API) resolving service, such as sending to a central URL at the remote endpoint, for example: a. using a standard HTTP POST operation; b. in which the payload may simply be string with unstructured query; and c. optionally may also send the query in parameter, headers, or other HTTP operations. d. Alternatively, the client device may send the NL query to a non-descript destination, and the server at the destination may detect that it is an unstructured request (e.g. not compliant as an API call), and divert the NLQ to an embodiment of the NLQ/API invention. Step 104. The NLQ/API resolving service, or the endpoint service provider as the case may be, receives unstructured query from client. Step 105. The NLQ/API service decomposes client's unstructured query into semantic NL components using natural processing, such as those functions available by an IBM Watson system or a similar system, col 6, ln 42-65 to col 7, ln 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Naidu and Mantin with  Allen to incorporate the feature of obtaining the API response comprises:generating a thread corresponding to the resource type; and executing the thread to:query the endpoint by making the API call; and obtain the API response in response to the query  because this provides  online services may avoid having to gain knowledge of the intricacies of specific Application Programming Interface (API) syntaxes and elements by using natural language requests which are processed to extract components of the request.
As to claim 5,  Allen teaches validating transformation definitions in the resource definition data against a predefined transformation schema prior to generating the thread( col 2, ln 50-65) for the same reason as to claim 4 above.  
As to claim 15, it is rejected for the same reason as to claim 4 above. In additional, Allen teaches thread pool(col 9, ln 15-26) for the same reason as to claim 4 above. 
 

                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194